          Case 2:19-cv-01762-BJR Document 1 Filed 10/30/19 Page 1 of 6



 1 ALEXANDER B. TRUEBLOOD (WA Bar No. 50612)
     TRUEBLOOD LAW FIRM
 2 1700 Seventh Ave, Suite 2100
     Seattle, Washington 98101-1360
 3 Telephone: (206) 707-9685
     Facsimile: (206) 832-4676
 4
     Attorneys for Plaintiffs
 5 ONI and RYAN PARSONS
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                       WESTERN DISTRICT OF WASHINGTON
10                                   SEATTLE DIVISION
11
12 ONI PARSONS, and RYAN             )                Case No: 2:19-CV-1762
     PARSONS,                        )
13                                   )                COMPLAINT FOR:
                                     )
14              Plaintiffs,          )                (1) VIOLATIONS OF THE FAIR
                                     )                DEBT COLLECTION PRACTICES
15                                   )                ACT
           vs.                       )
16   HOW ADJUSTMENT SERVICE,         )                (2) VIOLATIONS OF THE
17   INC., and GLOBAL CREDIT UNION, ))                WASHINGTON CONSUMER
                                                      PROTECTION ACT
                                     )
18              Defendants.          )                (3) VIOLATIONS OF THE
                                     )                UNIFORM COMMERCIAL CODE
19                                   )
                                     )
20                                   )
                                     )
21                                   )
                                     )
22                                   )
                                     )
23                                   )
                                     )
24                                   )
                                     )
25                                   )
26
27
28

     COMPLAINT                         Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
          Case 2:19-cv-01762-BJR Document 1 Filed 10/30/19 Page 2 of 6



 1         Plaintiffs Oni Parsons and Ryan Parsons hereby complain against defendants
 2   How Adjustment Service, Inc. (“How Adjustment”), and Global Credit Union
 3   (“GCU”), and and allege as follows:
 4                                      OPERATIVE FACTS
 5          1.    On or about February 14, 2019, plaintiff Oni Parsons purchased a used
 6   Nissan Quest from Maxx Autos Plus in Puyallup, Washington, which she intended
 7   to use primarily for personal, family, or household purposes. Plaintiff and the
 8   dealership entered into a written agreement entitled “Retail Installment Sale
 9   Contract Simple Finance Charge,” which granted the dealership a security interest
10   in the vehicle, and provided for installment payments on the amount financed. The
11   dealership then assigned this contract, including the security interest, to defendant
12   GCU.
13          2.    GCU alleged that plaintiff Oni Parsons defaulted on her payments, and
14   hired defendant How Adjustment to repossess the vehicle.
15          3.    On or about September 11, 2019, a tow truck driver employed by How
16   Adjustment arrived unannounced at plaintiffs’ home. Plaintiff Ryan Parsons
17   immediately objected to the repossession and told the tow truck driver not to
18   repossess the vehicle. The tow truck driver refused, and said he was taking the car
19   anyway. Mr. Parsons told the tow truck driver he was trespassing and to leave
20   immediately. The tow truck driver still refused to leave, and then backed up into
21   plaintiffs’ retaining wall, damaging it.
22          4.    Mr. Parsons called the police. The police arrived at the scene, and the
23   vehicle was eventually taken into How Adjustment’s possession.
24          5.    Due to the foregoing conduct, defendants breached the peace during
25   the repossession of the vehicle, in violation of the Uniform Commercial Code,
26   RCW § 62A.9A-609(b)(2).
27                                JURISDICTION AND VENUE
28          6.    The court has original jurisdiction over this matter pursuant to 15
                                             1
     COMPLAINT                           Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
          Case 2:19-cv-01762-BJR Document 1 Filed 10/30/19 Page 3 of 6



 1   U.S.C. § 1692k(d) and 28 U.S.C. § 1331. Declaratory relief is available pursuant to
 2   28 U.S.C. §§ 2201 and 2202. The court has supplemental jurisdiction over the state
 3   law claims pursuant to 28 U.S.C. § 1367.
 4         7.     Venue is proper in the Western District of Washington because a
 5   substantial part of the events or omissions giving rise to the claim occurred in this
 6   district, and defendant How Adjustment is headquartered in this district.
 7                                         PARTIES
 8         8.     Plaintiff Oni Parsons is a natural person over the age of 18 years and is
 9   a resident of Puyallup, Washington.
10         9.     Plaintiff Ryan Parsons is a natural person over the age of 18 years and
11   is a resident of Puyallup, Washington.
12         10.    Defendant Global Credit Union is a Washington credit union with its
13   headquarters in Spokane, Washington.
14         11.    Defendant How Adjustment Service, Inc. is a Washington corporation
15   with its headquarters in Bellevue, Washington.
16                            FIRST CAUSE OF ACTION
       (By All Plaintiffs Against Defendant How Adjustment for Violations of the
17            Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.).
18         12.    Plaintiffs realleges and incorporate herein by reference the allegations
19   of all paragraphs above.
20         13.    Plaintiff Oni Parsons is a “consumer” who allegedly owed a “debt,”
21   and defendant is a “debt collector,” as those terms are defined at 15 U.S.C. § 1692a.
22   Defendant uses instrumentalities of interstate commerce or the mails in a business
23   the principal purpose of which is the enforcement of security interests.
24         14.    Defendant violated 15 U.S.C. § 1692f(6) by taking nonjudicial action
25   to effect dispossession or disablement of property when (1) there was no present
26   right to possession of the property claimed as collateral through an enforceable
27   security interest; and/or (2) the property was exempt by law from such
28   dispossession or disablement.
                                            2
     COMPLAINT                          Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
          Case 2:19-cv-01762-BJR Document 1 Filed 10/30/19 Page 4 of 6



 1         15.    Defendant had no present right to repossess the vehicle in breach of
 2   the peace, but did so in violation of RCW § 62A.9A-609(b)(2).
 3         16.    Plaintiffs are entitled to actual damages sustained as a result of
 4   defendants’ conduct, in an amount according to proof, pursuant to 15 U.S.C. §
 5   1692k.
 6         17.    Plaintiffs are entitled to statutory damages of $1,000 against each
 7   defendant, pursuant to 15 U.S.C. § 1692k. Defendant has frequently and
 8   persistently failed to comply with the FDCPA, and has violated the FDCPA
 9   intentionally. The nature of defendant’s violations justifies the maximum statutory
10   damages award available.
11         18.    Plaintiffs are entitled to the costs of the action, together with a
12   reasonable attorneys fee, pursuant to 15 U.S.C. § 1692k.
13         WHEREFORE, plaintiffs pray for relief as set forth below.
14                           SECOND CAUSE OF ACTION
      (By All Plaintiffs Against All Defendants For Violations Of The Washington
15                 Consumer Protection Act, RCW § 19.86.910 et seq)
16         19.    Plaintiffs reallege and incorporate herein by reference the allegations
17   of all paragraphs above.
18         20.    Defendants committed unfair methods of competition and/or unfair or
19   deceptive acts or practices, in the conduct of any trade or commerce, and therefore
20   violated RCW § 19.86.020.
21         21.    Defendants’ acts were injurious to the public interest within the
22   meaning of RCW 19.86.093.
23         22.    Plaintiffs were injured in their business or property by defendants’
24   violations of RCW 19.86.020, and are therefore entitled to injunctive relief, actual
25   damages, and attorneys fees and costs, pursuant to RCW § 19.86.090.
26         23.    In addition to actual damages, plaintiffs are entitled to treble damages
27   not exceeding $25,000, pursuant to RCW § 19.86.090.
28         WHEREFORE, plaintiffs pray for relief as set forth below.
                                             3
     COMPLAINT                           Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
          Case 2:19-cv-01762-BJR Document 1 Filed 10/30/19 Page 5 of 6



 1                            THIRD CAUSE OF ACTION
         (By Plaintiff Oni Parsons Against Defendant GCU for Violations of the
 2                             Uniform Commercial Code)
 3         24.    Plaintiffs reallege and incorporate herein by reference the allegations
 4   of all paragraphs above.
 5         25.    Defendant GCU violated RCW § 62A.9A-609 by breaching the peace
 6   during the repossession.
 7         26.    Plaintiff is entitled to recover her actual damages caused by GCU’s
 8   failure to comply with the Uniform Commercial Code, pursuant to RCW 62A.9A-
 9   625(b) and (c)(1).
10         27.    Plaintiff is entitled to recover the credit service charge plus ten percent
11   of the principal amount of the obligation, pursuant to RCW 62A.9A-625(c)(2).
12         WHEREFORE, plaintiff prays for relief as set forth below.
13                                  PRAYER FOR RELIEF
14         WHEREFORE, plaintiffs pray for the following relief:
15         1. For actual damages;
16         2. For statutory damages;
17         3. For treble damages;
18         4. For a declaration that defendant GCU did not comply with Article 9 of the
19   UCC in connection with the repossession;
20         5. For pre-judgment interest to the extent permitted by law;
21         6. For an award of attorneys’ fees, costs and expenses incurred in the
22   investigation, filing and prosecution of this action; and
23         7. For such other and further relief as the Court may deem just and proper.
24
25
26
27
28
                                            4
     COMPLAINT                          Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
          Case 2:19-cv-01762-BJR Document 1 Filed 10/30/19 Page 6 of 6



 1                             DEMAND FOR JURY TRIAL
 2         Plaintiffs hereby demand a trial by jury under the United States and
 3   Washington constitutions.
 4
 5
     Dated: October 30, 2019                   Respectfully Submitted,
 6
                                               TRUEBLOOD LAW FIRM
 7
 8
 9                                             By:      /s Alexander B. Trueblood
                                                        Alexander B. Trueblood
10
                                               Attorneys for Plaintiffs
11                                             ONI and RYAN PARSONS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           5
     COMPLAINT                         Trueblood Law Firm, 1700 7th Ave., Suite 2100, Seattle, WA 98101; (206) 707-9685
